Case 20-10553-CSS   Doc 760-3 Filed 07/08/20   Page 1 of 19
                       Exhibit A-2
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 2 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 3 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 4 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 5 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 6 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 7 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 8 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 9 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 10 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 11 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 12 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 13 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 14 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 15 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 16 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 17 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 18 of 19
Case 20-10553-CSS   Doc 760-3   Filed 07/08/20   Page 19 of 19
